Title: To George Washington from Colonel Walter Stewart, 16 February 1780
From: Stewart, Walter
To: Washington, George


          
            
              Sir,
              Camp [Morristown] Feby 16th 1780
            
            I beg leave to Inform your Excellency, that the Number of Deserters from my Regiment, and who are now in Pensylvania is very Great; That I am of opinion should your Excellency think proper to permit my Sending two officers who are well acquainted with the Country after them, many might be secur’d and brought to Camp, those officers can be Spar’d from my Regiment, as I shall afterwards have one to each Company.
            I observe in your Excellencys Circular letter to the General and Field officers of the Pensylvania Line, Your Excellency remarks, that Captain Ashmead (who has long been return’d Absent without leave[)] should either be Superceded or Order’d for Tryal. This officer procur’d Your Excellency’s Permission to go on Furlough the 21st of Septemr for five Weeks on his Positively promising, and Pledging his Honor, that during the Course of that time He would resign his Commission, this promise he has

paid no regard to, and some few days past (for the first time) He has Written to me, desiring his pay and Cloathing, & observing, that he should come to Camp as soon as his Wife got better; The Former I have not Suffer’d to be drawn since I return’d Him Absent Without leave, The latter I cannot think him Worthy off, Having before His different Courts Martial, and at other times, given Him the Character of an Inattentive officer, who was as often Absent from His Duty as in his Power, and when in Camp almost Constantly Intoxicated with Liquor; This Character I shall Transmit to Governor Reed, to whom I shall refer Him for his Cloathing.
            As He has been since last Inspection left Entirely out of my Rolls, I must request your Excellency’s permission to Appoint Capt. Lt John Irwine to Command the Company formerly His, for as He made this Promise of resigning, in Presence of Genl Irwine, Lt Colo. Murry, & Myself, on which Promise He obtain’d his Furlough, I cannot think he can with the least degree of Propriety Claim his Post in my Regiment Again.
            It makes me Unhappy, knowing the Multiplicity of Business which comes before Your Excellency, so often to trouble you on this Subject, but I flatter myself this will be the last time I shall have the disagreeable necessity. I Am with Great respect Your Excellencys Most Obedt & hble servant
            
              Walter Stewart Colo. 2nd Pena Regt
            
          
          
            should Your Excellency approve of the two officers going after Deserters, I shall Send Lt John Stoy, & Lt Wm Moore.
          
        